Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  161584                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re S. L. KORDUPEL, Minor.                                      SC: 161584                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 350559
                                                                    Livingston CC Family Division:
                                                                     19-015924-NA

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 28, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2020
           b0922
                                                                               Clerk